Title: To John Adams from François Adriaan Van der Kemp, 12 December 1800
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Oldenbarneveld 12 Dec. 1800.

With reluctance I Should interrupt your Excellency’s occupations, in the persuasion, that my correspondence can not atone for your devoting to it one Single moment of your pretious time, did duty not oblige me, to consider you now as a Father, whose inestimable loss maÿ be only by them be appreciated, whose heart and hopes can be compared with yours. What can I Saÿ, afflicted Father! to assuage your grief? Language is inadequate to lessen the pangs of that Silent and eloquent Sorrow—within whose limits your Excell. exalted Station and unshaken firmness must have controuled your afflictions. In can place me Self in your Situation; a Secret horror penetrates, Shakes mine whole frame, I Shudder at the conception of this ideal danger—and See even Religion Sufferring the payment of this involuntary tribut to nature, before She administers comfort.
Your great mind will Soon have invoked her adsistance, and fixed your attention upon those Supereminent blessings—which remain in your possession—upon the arduous duties of the Chief of a great, independent nation. A Son, following your illustrius example, esteemed, andmired in Europe, Shining in his juvenile years with unborrowed Splendour is your glorÿ, and the best part of Columbia’s children considers You as their Father—the preserver of their peace, and prosperity: with confidence I rank me Self amongst them, longing for the arrival of that happy moment that I may congratulate my family—my friends and fellow-citisens with your continued Presidency—when Your Excellency will, once more, condescend, to accept, with your accustomed kindness, my cordial and respectful compliments.
Permit me, to reiterate my protestations of the highest consideration and respect—with which / I am / Sir! / Your Excellency’s—most obedient / and devoted Servt.

Fr. Adr. vanderkemp.